432 F.2d 1356
James Edward SANDRI, Appellant,v.UNITED STATES of America, Appellee.
No. 25212.
United States Court of Appeals, Ninth Circuit.
Nov. 13, 1970.

Appeal from the United States District Court for the District of Arizona; James A. Walsch, Judge.
James Edward Sandri in pro. per.
Richard K. Burke, U.S Atty., William C. Smitherman, Asst. U.S. Atty., Tucson, Ariz., for appellee.
Before BARNES, KOELSCH and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The denial of the application for relief, under 28 U.S.C. 2255, from a conviction based upon a plea of guilty, is affirmed on the authority of Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).